Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/27/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system comprising a user interface, deployment data database, deployment environment, and coding engine can be interpreted as software per se. Only if at least one of the claimed elements of the system is a physical device can the system as claimed constitute part of a device or combination of device to be a machine within the meaning of 101. Since the elements can be construed as software only, the claims fail to fall with a statutory category of invention (See MPEP 2106). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charisius et al. (US 2011/0191750 A1) in view of Ramgopal (US 2020/0313904 A1).

Regarding claim 1, Charisius et al. discloses
A method for graphical programming and deployment of distributed ledger applications, comprising: 
receiving, at a coding engine executed by a computer processor, a graphical program for a distributed [ledger] application comprising a process and a plurality of deployment parameters (Charisius et al. [0115]-[0116] discloses a software development tool which may open a file containing existing source code where the tool may receive source code via the graphical pane of the software development tool as illustrated in Figs 12-19. Further, the graphical representation of the project may be in UML. Further, [0180] discloses retrieving deployment information at the software development tool which includes where the distributed computing component Enterprise JavaBean. TM. (EJB) is to be deployed and run); 
retrieving, by the coding engine and from a deployment data database, deployment data for the plurality of deployment parameters (Charisius et al. [0181]-[0182] discloses the software development tool retrieving EJB group of properties as deployment information for the EJB from the comment of code. Where the properties are part of the source code and therefore, retrieved from the source code database illustrated in Fig. 2); 
generating, by the coding engine, the distributed [ledger] application based on the graphical program and the deployment data (Charisius et al. [0188] discloses the software development tool generating deployment archive with the executable for the EJB to be deployed to the EJB application server); and 
deploying, by the coding engine, the distributed [ledger] application to a deployment environment  (Charisius et al. [0188] discloses the software development tool deploying the archive to the EJB application server).
Charisius et al. lacks explicitly disclosing generating a distributed ledger application
Ramgopal et al. teaches
generating a distributed ledger application (Ramgopal [0025] teaches blockchain application generator to generate smart contract code based on selected factor design pattern based technology specific template, the metadata and a security aspect for the target distributed ledger technology (DLT) platform, where the security aspect includes a certificate of authority associated with a target blockchain technology. Therefore, the application generated based on DLT is conceptually similar to the distributed ledger application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charisius et al. to incorporate the teachings of Ramgopal to “generating a distributed ledger application” in order to improve security and prevent hackers from accessing data and corrupting the system. 

Regarding claim 2, 
The method of claim 1, wherein the graphical program is programmed in a graphical programming language (Charisius et al. [0115] discloses modifying the source code in the graphical pane of the software development tool which may be in unified modeling language or other graphical representations of the source code).

Regarding claim 3,
The method of claim 1, wherein one of the plurality of deployment parameters comprises a distributed ledger technology, the deployment environment (Charisius et al. [0180] discloses retrieving deployment information at the software development tool which includes where the distributed computing component Enterprise JavaBean. TM. (EJB) is to be deployed and run), a consensus mechanism, and/or a smart contract language for the distributed ledger application.

Regarding claim 6, 
The method of claim 1, wherein the deployment data for the plurality of deployment parameters comprises configuration files, services, and/or scripts (Charisius et al. [0118] discloses the software development tool obtaining a template where the template is conceptually similar to the script. Further, the claim language only requires the deployment data to comprise one option due to the “or” language).

Regarding claim 7,
The method of claim 1, further comprising: configuring, by the coding engine, the deployment environment (Charisius et al. [0162] discloses retrieving configuration file for starting the target application server which is the deployment environment for the EJB. Using the configuration data of the configuration file, the software development tool configures the application server through assigning a port address and also transmit a start command. Fig. 38A illustrates in elements 3812, 3814, and 3816 the configuration of the target application server).

Regarding claim 8, 
The method of claim 1, further comprising: storing, by the coding engine, the deployment data for the plurality of deployment parameters in a stored deployment data database comprising a plurality of sets of stored deployment data (Charisius et al. [0182] discloses storing a group of EJB properties as deployment information for describing a second EBJ where this may be accessed by a second programmer. Further, the information is stored in database 202 as illustrated in Fig. 2 ).

Regarding claim 11, it’s directed to a system having similar limitations cited in claim 1 except for the limitations below. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above and rejection below for the remaining limitations.
a user interface executed by a user electronic device that receives a graphical program for a distributed ledger application comprising a process and a plurality of deployment parameters (Charisius et al. Figs. 12-19); 
a deployment data database storing deployment data (Charisius et al. illustrates element 202 which is source code database that stores the source code along with the deployment information due to the deployment information being part of the comment of code [0182]); 
a deployment environment (Charisius et al. Fig. 21 illustrates EJB application server which is conceptually similar to the deployment environment);

Regarding claim 12, it’s directed to a system having similar limitations cited in claim 2. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.

Regarding claim 13, it’s directed to a system having similar limitations cited in claim 3. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 3 above.

Regarding claim 16, it’s directed to a system having similar limitations cited in claim 6. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.

Regarding claim 17, it’s directed to a system having similar limitations cited in claim 7. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Regarding claim 18, it’s directed to a system having similar limitations cited in claim 8. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.

Claims 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charisius et al. (US 2011/0191750 A1) in view of Ramgopal (US 2020/0313904 A1) and further in view of Dobrev (US 2018/0165122 A1).

Regarding claim 4, Charisius et al. in view of Ramgopal combination teach
The method of claim 1, 
the combination lacks explicitly
wherein the deployment environment is associated with a cloud provider.
Dobrev teaches
wherein the deployment environment is associated with a cloud provider (Dobrev [0047] teaches multiple deployment environments which may be associated with vCloud Adminstrator Center and vCloud Director)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charisius et al. to incorporate the teachings of Dobrev to “wherein the deployment environment is associated with a cloud provider” in order to reduce IT costs, automatically access updates, and improve scalability.

Regarding claim 5, the combination teaches
The method of claim 1, 
the combination lacks
wherein one of the plurality of deployment parameters comprises a deployment jurisdiction
Dobrev teaches
wherein one of the plurality of deployment parameters comprises a deployment jurisdiction (Dobrev [0107] teaches build resolution configuration files are used to check interoperability issues such as bugs in different products during deployment where the jurisdiction is that no issues exist during deployment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charisius et al. to incorporate the teachings of Dobrev to “wherein one of the plurality of deployment parameters comprises a deployment jurisdiction” in order to increase developer control of software deployment and easily permit changes to deployment based on system critieria.

Regarding claim 14, it’s directed to a system having similar limitations cited in claim 4. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.

Regarding claim 15, it’s directed to a system having similar limitations cited in claim 5. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charisius et al. (US 2011/0191750 A1) in view of Ramgopal (US 2020/0313904 A1) and further in view of Christensen et al. (US 10,953,830 B1).
Regarding claim 9,
The method of claim 8, further comprising: 
receiving, by the coding engine, a second graphical program for a second distributed ledger application and a second plurality of deployment parameters (Charisius et al. [0115]-[0116] discloses a software development tool which may open a file containing existing source code where the tool may receive source code via the graphical pane of the software development tool as illustrated in Figs 12-19. Further, the graphical representation of the project may be in UML. Further, [0180] discloses retrieving deployment information at the software development tool which includes where the distributed computing component Enterprise JavaBean. TM. (EJB) is to be deployed and run. [0182] discloses a second programmer may independently develop another EJB); 
generating, by the coding engine, the second distributed ledger application based on the second graphical program and the set of stored deployment data (Charisius et al. [0188] discloses the software development tool generating deployment archive with the executable for the EJB to be deployed to the EJB application server. Where Ramgopal explicitly taught the distributed ledger as shown in the rejection of claim 1 above).
Charisius et al. lacks explicitly 
identifying, by the coding engine and using a trained machine learning algorithm, a set of stored deployment data for the second graphical program and the second plurality of deployment parameters; and 
Christensen et al. teaches
identifying, by the coding engine and using a trained machine learning algorithm, a set of stored deployment data for the second graphical program and the second plurality of deployment parameters (Christensen et al. [col. 54, lines 4-10] teaches trained machine learning model used for determining which components to deploy and/or a manner in which to deploy the components)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charisius et al. to incorporate the teachings of Christensen to “identifying, by the coding engine and using a trained machine learning algorithm, a set of stored deployment data for the second graphical program and the second plurality of deployment parameters” in order to decrease errors when deploying software and allow the trained machine learning model to process large amounts of data to help deploying software.

Regarding claim 19, it’s directed to a system having similar limitations cited in claim 9. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charisius et al. (US 2011/0191750 A1) in view of Ramgopal (US 2020/0313904 A1) and further in view of Pasirstein (US 2019/0250929 A1).

Regarding claim 10, the combination teaches
The method of claim 1, further comprising: 
the combination lacks
receiving, by the coding engine, a plurality of approvals for deployment of the distributed ledger application to the deployment environment; and 
storing, by the coding engine, the plurality of approvals.
Pasirstein teaches
receiving, by the coding engine, a plurality of approvals for deployment of the distributed ledger application to the deployment environment (Pasirstein [0024] teaches that recipes will not be deployed until approvals are given which are provided by a regulator or third-party approval. The approval may be provided using a combination of rules or contract definition in a smart card stored in the distributed ledger.); and 
storing, by the coding engine, the plurality of approvals (Pasirstein [0024] teaches storing the confirmation of the approval and the identity of the provider in configuration management database in conjunction with the recipe where in some cases this may contain multiple approvals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charisius et al. to incorporate the teachings of Pasirstein to “receiving, by the coding engine, a plurality of approvals for deployment of the distributed ledger application to the deployment environment; and storing, by the coding engine, the plurality of approvals” in order to automate approving deployment of software and further improve expense management.

Regarding claim 20, it’s directed to a system having similar limitations cited in claim 10. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193